DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 29 July 2022 as a response to the Non-Final Office Action issued 10 May 2022.  Claim 11 is amended.  Claims 1-20 are pending and considered below

Claim Rejections - 35 USC § 101
Applicant’s arguments, see Remarks, filed 4 January 2016, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
	The Examiner continues to maintain that the instant invention is directed to a judicial exception related to mental processes performed in the human mind including an observation, evaluation, judgement, and opinion and as well is similar to abstract ideas related to mathematical concepts such as mathematical relationships, formulas or equations, and calculations.
	However in consideration of the Applicants’ arguments and further review of the technical aspects of the instant invention, the Examiner determines the invention is further directed to a practical application and is therefore eligible under 35 USC 101.  The implementation of a machine learning system including initial layers, deep layers, and latent hidden layers implemented to obtain and perform a sample size expanding model as claimed by the instant invention are determined to be an improvement to a machine learning system and therefore the invention is eligible under 35 USC 101.

Claim Interpretation
	The Examiner previously indicated that claim 1 limitations were being interpreted under 35 USC 112 Sixth Paragraph as means plus function wording, and cited to portions of the written description providing structure to the claim.  The Examiner continues to maintain such an interpretation, and in the absence of argument from the Applicant the interpretation stands.

Claim Rejections - 35 USC § 112
	Applicants amendments to claim 11 are sufficient to overcome the previous rejection of claim 11 under 35 USC 112 second paragraph.

Reasons for Allowance
Claims 1-20 are allowed. 
As indicated in the previous Office Action there was no combination of prior art that a person of skill would find anticipates the instant invention.  Therefore for the reasons previously expressed the claims are allowable over any reasonable combination of prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
	See Tamatsu et al. (20150134578) for disclosures related to the expansion of unknown data such that a plurality of pseudo unknown data are generated and employs supervised machine learning to classify the data.  See at least paras. ([39]-[62]
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682